DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirama (JP2007295763A).

    PNG
    media_image1.png
    276
    361
    media_image1.png
    Greyscale

Hirama discloses (refer to Figs. 4-7 and the drawing above) a method of manufacturing a magnetic pole piece, comprising: 
molding a magnetic body (14a) having an outer wall (W1) and an inner wall extending (W2) between a first end (lower end) and a second end (upper end), and a trim cap (C) disposed at the first end; and 
fixing a non-magnetic isolator (25) to the magnetic body between the outer wall and the inner wall; and 
removing the trim cap (compare Figs. 7 and 4).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US5495658 discloses making a molded magnetic body having a trim cap and removing the trim cap (see Figs. 11-22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729